Case 09-39937      Doc 1152     Filed 10/15/19 Entered 10/15/19 09:49:33          Desc Main
                                Document      Page 1 of 10



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re                                                 ) Chapter 11
                                                      )
EQUIPMENT ACQUISITION RESOURCES, INC.                 ) Case No.: 09 B 39937
                                                      )
        Debtor.                                       ) Hon. Donald R. Cassling

                                  NOTICE OF MOTION

        PLEASE TAKE NOTICE that on November 5, 2019, at 10:00 a.m. or as soon

thereafter as counsel may be heard, we shall appear before the Honorable Donald R. Cassling or

any judge who may be sitting in his place and stead, in Courtroom 619 in the Everett McKinley

Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, Illinois 60604, and

present the attached Motion for Entry of an Order Authorizing Final Distributions to Holders

of Allowed Claims, a copy of which is hereby served upon you.

Dated: October 15, 2019                    Respectfully Submitted,

                                           SAUL EWING ARNSTEIN & LEHR LLP

                                           By: /s/ Sean P. Williams
                                           Barry A. Chatz (6196639)
                                           Sean P. Williams (6314275)
                                           SAUL EWING ARNSTEIN & LEHR LLP
                                           161 N. Clark Street, Suite 4200
                                           Chicago, IL 60601
                                           Tel: 312-876-7100
                                           Fax: 312-876-0288
                                           E-Mail: sean.williams@saul.com

                                           Counsel to William A. Brandt, Jr., acting solely in
                                           his capacity as the Plan Administrator for
                                           Equipment Acquisition Resources, Inc.
Case 09-39937        Doc 1152      Filed 10/15/19 Entered 10/15/19 09:49:33              Desc Main
                                   Document      Page 2 of 10


                                 CERTIFICATE OF SERVICE


        I hereby certify that on October 15, 2019, I electronically filed the foregoing Notice of
Motion and Motion for Entry of an Order Authorizing Final Distributions to Holders of
Allowed Claims with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to those parties of record in this case, as set forth below. A separate
notice of hearing will be mailed to all creditors and parties in interest in this case, as set forth in
the Motion.

                                                   /s/ Sean P. Williams

VIA CM/ECF

      Margaret M Anderson panderson@foxswibel.com,
       cjelks@foxswibel.com;bkdocket@foxswibel.com
      Gabriel B Antman gbantman@msn.com
      George P Apostolides george.apostolides@saul.com, leanne.solomon@saul.com
      Thomas V Askounis taskounis@askounisdarcy.com, akapai@askounisdarcy.com
      Debra Devassy Babu ddevassy@askounisdarcy.com
      Debra Devassy Babu ddevassy@askounisdarcy.com
      Babak Bakhtiari babakb@atbankruptcy.com
      William J. Barrett william.barrett@bfkn.com, mark.mackowiak@bfkn.com;ecf-
       6ec602372536@ecf.pacerpro.com;william-barrett-bfkn-3622@ecf.pacerpro.com
      Peter C Bastianen ND-Four@il.cslegal.com
      Jon M Beatty mbeatty@diamondmccarthy.com, cburrow@diamondmccarthy.com
      Richard M Bendix rbendix@dykema.com
      John A Benson jbenson@huckbouma.com
      Gregory A Biegel gbiegel@bslbv.com
      Phillip J Block pblock@riemerlaw.com, saguado@riemerlaw.com
      Stephen T. Bobo sbobo@reedsmith.com, bankruptcy-2628@ecf.pacerpro.com
      Vincent T Borst vborst@rsplaw.com, kkidd@rsplaw.com
      Robert J Brown loubankruptcy@wyattfirm.com,
       lexbankruptcy@wyattfirm.com;rburdine@wyattfirm.com
      Francis X Buckley fxbuckleyjr@thompsoncoburn.com, aversis@thompsoncoburn.com
      Paul W Bullard paul.bullard@pacebus.com
      John D. Burke john.burke@icemiller.com, karen.gregg@icemiller.com
      Kurt M. Carlson kcarlson@carlsondash.com,
       knoonan@carlsondash.com;bmurzanski@carlsondash.com
      Patrick W Carothers pcarothers@leechtishman.com,
       ghauswirth@leechtishman.com;bankruptcy@leechtishman.com;dtomko@leechtishman.com
      W. Kent Carter kentcarter@grsm.com, estoneking@grsm.com
      Ben T Caughey ben.caughey@icemiller.com
      Jorge V Cazares jcazares@pjjlaw.com,
       docket@pjjlaw.com;spugh@pjjlaw.com;drobinson@pjjlaw.com;sthierry@pjjlaw.com;snorquist
       @pjjlaw.com;mrojas@pjjlaw.com
      Aaron B Chapin aaron.chapin@huschblackwell.com,
       litigation.docket@huschblackwell.com;HBCourtFilings-CHI@huschblackwell.com
      Barry A Chatz barry.chatz@saul.com, jurate.medziak@saul.com
Case 09-39937     Doc 1152     Filed 10/15/19 Entered 10/15/19 09:49:33          Desc Main
                               Document      Page 3 of 10


     Rosanne Ciambrone rciambrone@duanemorris.com,
      jkahane@duanemorris.com;rpdarke@duanemorris.com;jjohnson3@duanemorris.com
     Jonathan B. Cifonelli jcifonelli@pjjlaw.com,
      sthierry@pjjlaw.com;docket@pjjlaw.com;snorquist@pjjlaw.com;jjozwiak@pjjlaw.com;drobinso
      n@pjjlaw.com
     Scott P Clair sclair@scottclairlaw.com
     Scott R Clar sclar@cranesimon.com,
      mjoberhausen@cranesimon.com;asimon@cranesimon.com
     Catherine A. Cooke ccooke@rsplaw.com
     Monette W Cope ecfnil@weltman.com
     James M. Crowley jcrowley@plunkettcooney.com,
      mfarhoud@plunkettcooney.com;mmusto@plunkettcooney.com
     Michael R Curry mrc@menges.com
     Alex Darcy adarcy@askounisdarcy.com, mjackson@askounisdarcy.com
     Alex Darcy adarcy@askounisdarcy.com, mjackson@askounisdarcy.com
     Richard A. Davidson rdavidson@l-wlaw.com
     Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com
     John S. Delnero john.delnero@klgates.com, kcody@pedersenhoupt.com
     Gregory V Demo greg.demo@bfkn.com
     Maria A Diakoumakis mdiakoumakis@dykema.com,
      DocketCH@dykema.com,bmederich@dykema.com
     Maria A Diakoumakis mdiakoumakis@dykema.com,
      DocketCH@dykema.com,bmederich@dykema.com
     Faith Dolgin faith.dolgin@illinois.gov
     Jeremy M Downs jeremy.downs@goldbergkohn.com, kristina.bunker@goldbergkohn.com
     Dennis A Dressler ddressler@dresslerpeters.com, rmccandless@dresslerpeters.com
     Kevin C. Driscoll kevin.driscoll@btlaw.com, jriazi@btlaw.com;ddotts@btlaw.com
     Frances Ellenbogen fellenbogen@diamondmccarthy.com
     Yeny C. Estrada yeny.estrada@lockelord.com,
      karen.soto@lockelord.com;ChicagoDocket@lockelord.com
     Jonathan R Fay jack@jfaylaw.com
     Richard H Fimoff rfimoff@rsplaw.com, fb@rsplaw.com;fimoffrr89110@notify.bestcase.com
     Edward P. Freud epfreud@rfbnlaw.com
     Edward P. Freud epfreud@rwrlaw.com
     Richard C Friedman rcfwilmette@gmail.com
     Justin Gaffney jgaffneylaw@gmail.com
     Jeffrey L. Gansberg jgansberg@muchshelist.com, nsulak@muchshelist.com
     Jeffrey D Ganz jganz@riemerlaw.com, saguado@riemerlaw.com
     Zachary J Garrett zachary.garrett@goldbergkohn.com, kristina.bunker@goldbergkohn.com
     Maria Georgopoulos nd-three@il.cslegal.com
     Heather M Giannino bankruptcy@hsbattys.com,
      bk4hsbm@gmail.com;hbm@ecf.courtdrive.com
     Douglas C. Giese doug@markofflaw.com, dcgiese@hotmail.com
     Ronald E Gold rgold@fbtlaw.com,
      awebb@fbtlaw.com,eseverini@fbtlaw.com,bmparker@fbtlaw.com
     Richard N Golding rgolding@goldinglaw.net
     Adam B Goodman adam@thegoodmanlawoffices.com
     Karen R Goodman kgoodman@taftlaw.com, nbeagan@taftlaw.com
     Nicholas A Gowen ngowen@burkelaw.com, mjohnson@burkelaw.com
     Dean C Gramlich dgramlich@muchshelist.com,
      dwolski@muchshelist.com;sholstrom@muchshelist.com

                                             3
Case 09-39937     Doc 1152    Filed 10/15/19 Entered 10/15/19 09:49:33       Desc Main
                              Document      Page 4 of 10


     Patrick B Gushue patrick.b.gushue@usdoj.gov, northern.taxcivil@usdoj.gov
     John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
     Juyon Angela Ham jham@centralstates.org
     Jennifer L. Hamilton jhamilton@crowleylamb.com,
      docket@crowleylamb.com;raguilar@crowleylamb.com;mmusto@crowleylamb.com
     Benjamin E Haskin bhaskin@agdglaw.com, jgrote@agdglaw.com
     David H Hixson dhixson@jenner.com, mmatlock@jenner.com
     Timothy W Hoffmann thoffmann@jonesday.com
     Christopher J. Horvay chorvay@sfgh.com,
      mmelickian@sfgh.com;chorvay@sfgh.com;joconnor@sfgh.com;mbrandess@sfgh.com;bkdocket
      @sfgh.com
     Steve Jakubowski sjakubowski@rsplaw.com
     Matthew Johns mjohns@thompsoncoburn.com, vbedgood@thompsoncoburn.com
     Gregory J Jordan gjordan@jz-llc.com
     Allison Kahrnoff apietras@lowis-gellen.com
     David A. Kallick dkallick@bgalawfirm.com
     Alexander D Kerr akerr@heylroyster.com,
      LLeiteritz@heylroyster.com,chiecf@heylroyster.com
     Henry E Kinser hkinser@wyattfirm.com,
      gginter@wyattfirm.com,lexbankruptcy@wyattfirm.com,dwaxman@wyattfirm.com,bkeller@wya
      ttfirm.com
     Cameron W Kinvig ckinvig@hunton.com, creeves@hunton.com;telgie@hunton.com
     Cameron W Kinvig ckinvig@hunton.com, creeves@hunton.com;telgie@hunton.com
     Frank Kladis fkladis@rfd-law.com
     Kathryn A Klein iln@riezmanberger.com, rbadmin@ecf.courtdrive.com
     John K. Kneafsey jkneafsey@nisen.com, pmoffitt@nisen.com
     Jason M. Kuzniar Jason.Kuzniar@wilsonelser.com, michele.devos@wilsonelser.com
     Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
     Christopher B Lega chrislega@gmail.com, chrislega@gmail.com
     Mark E Leipold mleipold@gouldratner.com,
      gferguson@gouldratner.com;lgray@gouldratner.com;mhannon@gouldratner.com;gould-
      ecfs_notice@juralaw.net
     Mitchell Lieberman mlieberman@noonanandlieberman.com,
      igarza@noonanandlieberman.com
     Paula E Litt plitt@honigman.com, eleung@honigman.com;litdocket@honigman.com
     Thomas M Lombardo tlombardo@dimontelaw.com,
      MRUSSELL@DIMONTELAW.COM;kgezunterman@dimontelaw.com
     Robert Lynch robert.lynch2@illinois.gov, boblynchecf@gmail.com
     Eric J Malnar emalnar@huckbouma.com
     Andrew P. McDermott andrew.mcdermott@bakermckenzie.com
     Timothy S. McFadden tmcfadden@btlaw.com
     Colleen E McManus cmcmanus@carlsondash.com,
      knoonan@carlsondash.com;kcarlson@carlsondash.com;asharp@carlsondash.com
     Brian H Meldrum bmeldrum@stites.com
     Joy L Monahan jmonahan@edwardswildman.com, ksoto@edwardswildman.com
     Trey A Monsour trey.monsour@klgates.com,
      sandy.tepp@klgates.com;andrew.russell@klgates.com
     C. Douglas Moran cdmoran@carlsondash.com, knoonan@carlsondash.com
     Kevin H Morse kmorse@clarkhill.com
     Gerald F. Munitz gmunitz@nealwolflaw.com,
      nwolf@nealwolflaw.com;dwolski@nealwolflaw.com;dgramlich@nealwolflaw.com

                                           4
Case 09-39937     Doc 1152     Filed 10/15/19 Entered 10/15/19 09:49:33        Desc Main
                               Document      Page 5 of 10


     Kevin Murnighan kevin@careyfilter.com,
      rzaleski@careyfilter.com;arodriguez@careyfilter.com
     Lauren N. Nachinson Lauren.Nachinson@quarles.com, faye.feinstein@quarles.com
     Prince Njoku pnjoku@dykema.com
     Kristin A Nordman kan@m3rlaw.com
     Michael A O'Brien mobrien@obrienlawoffices.com, pdunne@obrienlawoffices.com
     Matthew A Olins molins@gouldratner.com
     Raymond J Ostler rostler@gsgolaw.com
     Elizabeth Gayle Peterson epeterson@wfactorlaw.com, bharlow@wfactorlaw.com
     James M Philbrick jmphilbrick@att.net
     Paul B Porvaznik pporvaznik@davismcgrath.com
     Diana H Psarras dpsarras@rsplaw.com, ccastine@rsplaw.com
     Richard S Ralston richardr@w-legal.com, chapter-13@w-legal.com
     Gabriel Reilly-Bates gbates@taftlaw.com, sfdocket@taftlaw.com
     Joseph D Roach jroach@briggs.com
     Todd A Rowden trowden@thompsoncoburn.com, cmitchell@thompsoncoburn.com
     Daniel Rubin drubin@howardandhoward.com
     David E Runck david.runck@fmjlaw.com
     Andrew Russell andrew.russell@klgates.com
     Harold M Saalfeld hmsnotices@gmail.com
     Michelle K Schindler mschindler@dykema.com, lball@dykema.com
     Ryan T Schultz rschultz@foxswibel.com, bkdocket@fslc.com
     Morgan M. Smith mmsmith@dykema.com, truckman@dykema.com
     Jean Soh jsoh@polsinelli.com, chicagodocketing@polsinelli.com
     Catherine L Steege csteege@jenner.com, docketing@jenner.com
     Catherine L Steege csteege@jenner.com, docketing@jenner.com
     Thomas C Stewart chris.stewart@aj-law.com, diana.johnson@aj-law.com
     Jerry L Switzer jswitzer@polsinelli.com,
      chicagodocketing@polsinelli.com,cbrennan@polsinelli.com
     Brian Ira Tanenbaum brian@bitlaw.org
     David A Wargula dwargula@dresslerpeters.com, rmccandless@dresslerpeters.com
     Daniel I Waxman lexbankruptcy@wyattfirm.com
     Michael B Weininger mweininger@lw-llp.com, cpotter@lw-llp.com
     Neal L Wolf nwolf@hansonbridgett.com
     Charles R Woolley rwoolley@askounisdarcy.com, hperez@askounisdarcy.com
     Jonathan W. Young jonathan.young@lockelord.com,
      kimberly.gerhardt@lockelord.com;ChicagoDocket@lockelord.com
     Bruce E de'Medici bdemedici@gmail.com




                                            5
Case 09-39937       Doc 1152      Filed 10/15/19 Entered 10/15/19 09:49:33           Desc Main
                                  Document      Page 6 of 10


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re                                                   ) Chapter 11
                                                        )
EQUIPMENT ACQUISITION RESOURCES, INC.                   ) Case No.: 09 B 39937
                                                        )
                      Debtor.                           ) Hon. Donald R. Cassling

             MOTION FOR ENTRY OF AN ORDER AUTHORIZING FINAL
              DISTRIBUTIONS TO HOLDERS OF ALLOWED CLAIMS

        William A. Brandt, Jr. (the “Plan Administrator”), acting solely in his capacity as the

Plan Administrator for Equipment Acquisition Resources, Inc. (the “Debtor”), hereby moves this

Court (the “Motion”), pursuant to sections 1142 and 105 of title 11 of the United States Code

(the “Bankruptcy Code”) and Rule 3022 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), for entry of an order authorizing the Plan Administrator to make final

distributions to holders of the allowed claims listed on Exhibit A. In support of this Motion, the

Plan Administrator respectfully states as follows:

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157.

        2.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        BACKGROUND

        3.     Prior to the commencement of the Chapter 11 Case, the Debtor purported to be a

market maker in the semiconductor manufacturing equipment sales and servicing industry. Prior

to the Petition Date, however, it became clear that the Debtor engaged in fraudulent activity with

respect to its operations and financial reporting. In October 2009, the members of the Debtor’s
Case 09-39937         Doc 1152    Filed 10/15/19 Entered 10/15/19 09:49:33            Desc Main
                                  Document      Page 7 of 10


board of directors and its officers resigned and the shareholders elected the Plan Administrator as

the sole member of the board of directors and the Debtor’s chief restructuring officer.

       4.      On October 23, 2009 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Northern District of Illinois (the “Court”) commencing the above-captioned chapter 11 case (the

“Chapter 11 Case”).

       5.      On July 15, 2010, this Court enter an order [Docket No. 322] approving the

Debtor’s Second Amended Plan of Liquidation of Equipment Acquisition Resources, Inc. dated

July 15, 2010 (the “Plan”) [Docket No. 316]. Pursuant to the terms of the Plan, the Debtor

executed the Plan Administrator Agreement, naming Brandt as Plan Administrator of the Debtor.

       6.      Pursuant to the Plan, all of the remaining assets of the Debtor, including potential

litigation claims, remained in the estate to be liquidated and distributed to creditors. The Plan

Administrator filed over seventy adversary proceedings in this case and all have been resolved.

       7.      The Plan Administrator has reviewed and analyzed, satisfied, or resolved all filed

secured, administrative, and priority claims pursuant to the Plan. The Plan Administrator and his

advisors have also worked diligently to reconcile the Chapter 11 Case’s claims register by,

among other things, reviewing supporting documentation, negotiating with various claimholders,

and filing objections to certain claims. As the result of these efforts, all disputed claims have

been either liquidated and received distributions pursuant to the Plan or otherwise resolved.

       8.      The vast majority of the claims body is Class 3 General Unsecured Claims.

Pursuant to Article 3.3.1 of the Plan, General Unsecured Claims are to receive the following

treatment:

               To the extent that there are sufficient Estate Assets, after payment
               in full of all Allowed Administrative and Employee Claims, the


                                                2
Case 09-39937         Doc 1152      Filed 10/15/19 Entered 10/15/19 09:49:33             Desc Main
                                    Document      Page 8 of 10


                 Plan Administrator shall distribute the Cash proceeds of the
                 remaining Estate Assets to holders of Allowed Class 3 Claims on a
                 pro rata basis.

Plan, Art. 3.3.1.

        9.       In addition, the Plan Administrative recently resolved a dispute over the

characterization of a tax refund by the Internal Revenue Service (“IRS”). While final tax returns

will be filed and may generate a similar dispute from the IRS, the Plan Administrator is

confident that any such dispute will be resolved amicably and without any tax or penalty due

from the Estate.

        10.      In order to finalize the administration of the Debtor’s estate and in the interest of

full disclosure, the Plan Administrator intends to make distributions (the “Final Distributions”) to

the holders of Allowed Claims listed on the attached Exhibit A. The Plan Administrator

estimates that distributions to general unsecured creditors will equal approximately 11% of each

creditor’s Allowed Claim. In the interests of full transparency, once the Final Distributions are

sent to creditors, the Plan Administrator will file a Final Report of Distributions, detailing the

amount of each Final Distribution.

                                      RELIEF REQUESTED

        11.      Pursuant to sections 105 and 1142 of the Bankruptcy Code and Article 10 of the

Plan, the Plan Administrator respectfully requests entry of an order approving the Final

Distributions.

                                       BASIS FOR RELIEF

        12.      Pursuant to Bankruptcy Rule 3021, “after a plan is confirmed, distributions shall

be made to creditors whose claims have been allowed . . .” Fed. R. Bankr. P. 3021. Under

sections 105(a) and 1142(b) of the Bankruptcy Code, the Court has broad authority to issue any



                                                   3
Case 09-39937        Doc 1152      Filed 10/15/19 Entered 10/15/19 09:49:33             Desc Main
                                   Document      Page 9 of 10


order necessary to implement the provisions of the Bankruptcy Code and the Plan. See 11

U.S.C. §§ 105(a), 1142(b).

       13.     Specifically, section 1142(b) of the Bankruptcy Code provides that:

               The court may direct the debtor and any other necessary party to
               execute or deliver or to join in the execution or delivery of any
               instrument required to effect a transfer of property dealt with by a
               confirmed plan, and to perform any other act, including the
               satisfaction of any lien, that is necessary for the consummation of
               the plan.

11 U.S.C. § 1142(b).

       14.     The effect of 1142(b) is to provide the Court with a broad jurisdictional grant to

implement the terms of a confirmed plan. See, e.g., In re Kmart Corp., 359 B.R. 189, 195

(Bankr. N.D. Ill. 2005) (Post-confirmation, “the bankruptcy court retains jurisdiction to protect

the confirmation order, prevent interference with the execution of the plan, and otherwise aid in

the plan’s operation”); United States Trustee v. Gryphon, 166 F.3d 552, 556 (3d Cir. 1999).

Moreover, pursuant to Article 10 of the Plan, the Court has expressly “retain[ed] exclusive

jurisdiction over all matters arising out of, and related to, the Bankruptcy Case, the Estate and the

Plan to the fullest extent permitted by law” and retained jurisdiction to “[h]ear and determine

such other matters as may be provided in the Confirmation Order or as may be authorized under

the Bankruptcy Code.” Plan, Art. 10; Art. 10(p). Given the terms of the Plan, it is appropriate

for this Court to enter an order allowing the Final Distributions.

       15.     For the reasons set forth above, the Plan Administrator respectfully requests entry

of the Proposed Order which will permit the Plan Administrator to issue the Final Distributions.

The amounts to be distributed under this Motion are consistent with the provisions of the Plan

and should be allowed.




                                                 4
Case 09-39937        Doc 1152      Filed 10/15/19 Entered 10/15/19 09:49:33             Desc Main
                                   Document     Page 10 of 10


                                             NOTICE

          16.   Notice of this Motion is being served on all parties that have filed an appearance

in this bankruptcy case. A separate Notice of Hearing, attached hereto as Exhibit B, with

respect to this Motion and the Plan Administrator’s Motion for Final Decree (filed concurrently

herewith) will be mailed via first class U.S. mail and sent to (a) the United States Trustee; (b) all

creditors and parties in interest listed on the Court’s mailing matrix; and (c) all parties requesting

notice pursuant to Bankruptcy Rule 2002.

          WHEREFORE, the Plan Administrator requests that the Court (a) enter an order

authorizing the Final Distributions and (b) grant such other and further relief as is necessary and

proper.

Dated: October 15, 2019                        Respectfully Submitted,

                                               SAUL EWING ARNSTEIN & LEHR LLP

                                               By: /s/ Sean P. Williams
                                               Barry A. Chatz (6196639)
                                               Sean P. Williams (6314275)
                                               SAUL EWING ARNSTEIN & LEHR LLP
                                               161 N. Clark Street, Suite 4200
                                               Chicago, IL 60601
                                               Tel: 312-876-7100
                                               Fax: 312-876-0288
                                               E-Mail: sean.williams@saul.com

                                               Counsel to William A. Brandt, Jr., acting solely in
                                               his capacity as the Plan Administrator for
                                               Equipment Acquisition Resources, Inc.




                                                  5
